         Case 1:20-cr-10039-RWZ Document 22 Filed 03/24/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )
                                             ) Criminal No. 20-CR-10039 RWZ
DAVID NANGLE                                 )
          Defendant                          )
                                             )

                      ASSENTED TO MOTION TO
       AMEND CONDITIONS OF RELEASE FOR TRAVEL AND TREATMENT

       The Defendant, David Nangle, moves this Honorable Court to amend the defendant’s
conditions of release as follows:

       1. The defendant seeks permission to travel to Florida in order to undergo inpatient
          counseling and treatment for gambling.

       2. The defendant has been accepted for treatment at the Genesis House located in Lake
          Worth, Florida.

       3. Said program is a thirty (30) day inpatient treatment facility that will concentrate on
          his gambling addiction and other related treatment matters. The program is covered
          by the defendant’s health insurance and is therefore affordable.

       4. The defendant will disclose to probation his travel itinerary and treatment dates.
          Also, he will return to Massachusetts immediately upon his discharge from the
          program.

       5. The defendant will execute a release authorizing the Genesis House to communicate
          and share information with the probation department.

       6. While at Genesis House the defendant will be required to report telephonically to the
          Probation Office every Wednesday.

       7. The defendant shall abide by the rule of the program, complete it successfully, confer
          with Probation as well as follow the discharge release plan from the treatment
          program.
          Case 1:20-cr-10039-RWZ Document 22 Filed 03/24/20 Page 2 of 2



       8. The defendant will execute a release authorizing the probation department to have
          access to his DraftKings, T.V.G. and NYRA Bets accounts. The defendant
          acknowledges that has an ongoing obligation to immediately notify Probation of any
          online gambling activity done by defendant or on the defendant’s behalf or at his
          direction.

       9. The Defendant will provide Probation with all current log in IDs and passwords for
          all of his online gambling accounts; and agrees not to apply for or create, or have
          created on his behalf, any new online gambling accounts.

       10. The Government and Probation assent to this motion.


                                                       Defendant
                                                       By his attorney,

                                                        /s/ Carmine P. Lepore
                                                       Carmine P. Lepore, Esq.
                                                       Lepore & Hochman, P.A.
                                                       One Sprague Street
                                                       Revere, MA 02151
                                                       (781) 286-8800
                                                       BBO # 564603
Dated: March 24, 2020

                                  CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the EFC system and will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

                                                                /s/ Carmine P. Lepore
                                                              Carmine P. Lepore, Esq.
